Citation Nr: 1814105	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of fracture to the left jaw.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board, most recently in October 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge at the RO in August 2012.  A transcript of that hearing has been associated with the claims file.  Upon notice that this Veterans Law Judge was      no longer employed by the Board, the Veteran and his representative were    afforded an opportunity for another hearing, which they declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the remaining issue on appeal is decided.

As noted above, this matter was previously before the Board in October 2015.  At    the time, the matter was remanded for a new VA examination to provide a diagnosis of any jaw and/or facial disability which existed during the period on appeal, and whether it was at least as likely as not that any such diagnosis was caused by a January 1972 in-service incident in which the Veteran was struck on the left side       of the face. In August 2016, the RO was advised that the Veteran failed to report to the dental examination scheduled for June 17, 2016. The RO issued a supplemental statement of the case (SSOC) in August 2016 advising the Veteran of his failure to report to the examination.  However, the Veteran's representative points out there is nothing in the file that indicates an examination notice letter was ever mailed.  

Accordingly, on remand, the letter notifying the Veteran of the June 2016 dental examination should be associated with the claims file.  If that letter is not available or shows it was mailed to an incorrect address, then a new examination should be scheduled to comply with the October 24, 2015 remand instructions.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the notice letter advising the Veteran of the dental examination scheduled in June 2016.  If the letter is not available, the claims file should be annotated to reflect such.

2. If, and only if, the notice letter cannot be obtained or the letter shows it was mailed to an incorrect address, schedule the Veteran for an in-person examination in accordance with the first remand directive set forth in the Board's October 24, 2015 Remand. If the Veteran fails   to report to the examination, a copy of the letter advising him of the examination should be associated with the claims file.  

3. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




